KITE, J.,
dissenting.
[118] I disagree with the conclusion of the majority opinion that the district court abused its discretion when it denied Mr. Sims' request for a continuance and proceeded to modify the custody order and find him in contempt. While the hearing in this case was admittedly short and the court's explanation for its actions was somewhat minimal, the entire record reflects the district court had over a year's experience with Mr. Sims and his numerous failures to comply with *971previous orders and settings. In addition, a certain urgency existed for the court to address the issue of custody because the start of school was approaching. While it certainly would have been preferable for Mr. Sims to have appeared with substitute counsel, the problems he had with his attorney were of his own making and the district court retained wide discretion to assess the situation and determine whether extraordinary circumstances existed which allowed the matter to go forward without substitution of counsel.
[T19] The decree of divoree was entered May 13, 1999. On April 6, 2001, the State filed a motion for an order to show cause alleging Mr. Sims had failed to make any child support payments and was in arrears $1,659.56. The court set a hearing on the State's motion for July 11, 2001. Indicating the parties were trying to resolve the matter, the State sought a continuance of that hearing and it was reset for August 9, 2001. Because Mr. Sims made "a child support payment", the State asked that the hearing be vacated, and it was. The State, Mr. Sims and Ms. Day then entered into a stipulation to modify the child support order in which Mr. Sims agreed to make the originally ordered $290 per month payment and an additional $60 which would be applied to the amount in arrears and the court entered an order consistent with that stipulation on September 10, 2002. Mr. Sims again failed to make any of the payments to which he had stipulated, and on December 19, 2002, the State again filed a motion for an order to show cause as to why he should not be held in contempt. That matter was set for a hearing on January 22, 2008. In the meantime, however, Ms. Day filed a petition to modify the decree, together with a request that Mr. Sims be held in contempt for failing to make child support payments. The January 22, 2003, hearing was then continued to allow Mr. Sims' new counsel time to prepare and conduct discovery on the claims asserted by Ms. Day's petition. On May 28, 2003, the district court entered an order setting the matter for hearing on July 7, 2008. One month later, Mr. Sims' counsel moved to withdraw stating his client had made representation "unreasonably difficult" and represented he had given his client reasonable notice to obtain substitute counsel.
[120] The district court was faced with this record when it considered Mr. Sims claim at the July 7, 2008, hearing that he had only received notice on July 3 that his counsel was withdrawing. We recognized in Byrd v. Mahaffey, 2008 WY 187, 114, 78 P.3d 671, 1 14 (Wyo0.2003) that in determining whether extraordinary cireumstances exist within the meaning of U.R.D.C. 102(c) many jurisdictions, including Wyoming, consider the actions of the appellant, whether these actions contributed to the situation at hand, and weigh the appellant's right to counsel against the prompt administration of justice. We also recognized that the trial court is better able to judge the matter, is more conversant with local conditions, the status of the docket, and the capacity and disposition of counsel, and is more familiar with the background and general setting of the situation, which is frequently not apparent in the formal record. Given these considerations, I would hold that the cireumstances supported the district court's finding that Mr. Sims was undeserving of an additional continuance, that "extraordinary cireumstances" existed and substitute counsel was not required by the rules.
[121] I also disagree with the majority's conclusion that Mr. Sims was prejudiced by the withdrawal of his counsel and the denial of his last request for a continuance such that he was denied due process and an opportunity to be heard. While Mr. Sims' testimony was brief with regard to his preference for visitation, the district court did provide him an opportunity to present his argument. He did not dispute the fact that his daughter was going to be starting school or that the court should consider that fact in deciding whether custody should be modified. We do not have the benefit of full explanation by the district court of the reasons for its finding of a material change of cireumstances. We have said,
when a trial court is exercising its discretionary power in custody matters, it should place on the record the cireumstances and factors which were crucial to the determination. The court should further spell out *972its reasons so counsel and the reviewing court can understand and evaluate the soundness of the decision.
Pace v. Pace, 2001 WY 43, "15, 22 P.3d 861, 15 (Wyo.2001). Particularly detailed findings are paramount where unconventional custody orders are involved. Id. The present case did not involve an unconventional custody order and it is clear from the record that the factors crucial to the district court's determination were the child's age and the fact that she was starting school. This record contains sufficient facts to support a finding that a material change of cireumstances occurred and the child's interests were best served by a stable custody arrangement while she was attending school.
[122] I would affirm the district court's modification of the divorce decree.